Exhibit 10.17(C)

YAHOO! INC.

1995 STOCK PLAN

(AS AMENDED AND RESTATED JUNE 12, 2007)

STOCK OPTION AGREEMENT

 

1. Grant of Option. Yahoo! Inc., a Delaware corporation (the “Company”), hereby
grants to the Optionee named in the Notice of Grant (the “Optionee”), an option
(the “Option”) to purchase the total number of shares of Common Stock (the
“Shares”) set forth in the Notice of Grant, at the exercise price per share set
forth in the Notice of Grant (the “Exercise Price”) subject to the terms,
definitions and provisions of the 1995 Stock Plan, as amended (the “Plan”),
adopted by the Company, which is incorporated in this Agreement by reference. In
the event of a conflict between the terms of the Plan and the terms of this
Agreement, the terms of the Plan shall govern. Unless otherwise defined in this
Agreement or the Notice of Grant, the terms used in this Agreement shall have
the meanings defined in the Plan.

 

2. Exercise of Option. This Option shall be exercisable during its term in
accordance with the Vesting Schedule set forth in the Notice of Grant (the
“Vesting Schedule”) and with the provisions of Sections 9 and 10 of the Plan as
follows:

 

  (i) Right to Exercise.

 

  (a) This Option may not be exercised for a fraction of a share.

 

  (b) In the event of the Optionee’s death, termination on Disability (as
defined in the Optionee’s offer letter with the Company, dated as of January 13,
2009 (the “Offer Letter”)) or other termination of employment, the
exercisability of the Option is governed by Sections 6, 7 and 8 below, subject
to the limitations contained in Sections 2(i)(c) and (d).

 

  (c) In no event may this Option be exercised after the date of expiration of
the term of this Option as set forth in the Notice of Grant.

 

  (ii) Method of Exercise.

 

  (a) This Option shall be exercisable by delivering notice to the Company or a
broker designated by the Company in such form and through such delivery method
as shall be acceptable to the Company or the designated broker, as appropriate
(the “Exercise Notice”). The Exercise Notice shall specify the election to
exercise the Option and the number of Shares in respect of which the Option is
being exercised, shall include such other representations and agreements as to
the holder’s investment intent with respect to such shares of Common Stock as
may be required by the Company pursuant to the provisions of the Plan and
applicable law, and shall be accompanied by payment of the Exercise Price,
unless it is being exercised by “Net Exercise” (as provided in Section 4 below).
This Option shall be deemed to be exercised upon receipt by the Company or the
designated broker of such notice accompanied by, if applicable, the Exercise
Price.



--------------------------------------------------------------------------------

  (b) As a condition to the exercise of this Option, the Optionee agrees to make
adequate provision for federal, state or other tax withholding obligations, if
any, which arise upon the exercise of the Option or disposition of Shares,
whether by withholding, direct payment to the Company, or otherwise, including
net share withholding as specified in the Offer Letter.

 

  (c) No Shares will be issued pursuant to the exercise of an Option unless such
issuance and such exercise shall comply with all relevant provisions of law and
the requirements of any Stock Exchange. Assuming such compliance, for income tax
purposes the Shares shall be considered transferred to the Optionee on the date
on which the Option is exercised with respect to such Shares.

 

3. Continuance of Employment/Service Required. Except as specifically provided
in the Notice of Grant, the Vesting Schedule requires continued employment or
service through each applicable vesting date as a condition to the vesting of
the applicable installment of the Option and the rights and benefits under this
Agreement. Except as specifically provided in the Notice of Grant, employment or
service for only a portion of the vesting period, even if a substantial portion,
will not entitle the Optionee to any proportionate vesting or avoid or mitigate
a termination of rights and benefits upon or following a termination of
employment or services as provided in Sections 6, 7 and 8 below or under the
Plan.

 

4. Method of Payment. Except as provided in the next sentence, the Company shall
withhold a number of Shares to be issued upon exercise of the Option which
Shares have a Fair Market Value equal to the Exercise Price (“Net Exercise”). In
the event the Company cannot (under applicable legal, regulatory, listing or
other requirements, or otherwise) satisfy such Exercise Price in such method
(including because doing so would disqualify the Option from being exempt under
Section 409A of the Code) or the parties otherwise agree in writing, the
Exercise Price shall be paid by any one or combination of the following methods:
(i) by requiring the Optionee to pay such amount in cash or check; (ii) by
allowing the Optionee to surrender other shares of Common Stock of the Company
which (a) in the case of shares initially acquired from the Company (upon
exercise of a stock option or otherwise), have been owned by the Optionee for
such period (if any) as may be required to avoid a charge to the Company’s
earnings, and (b) have a Fair Market Value on the date of surrender equal to the
aggregate Exercise Price of the Shares as to which said Option is exercised; or
(iii) by delivery by the Optionee of a properly executed Exercise Notice
together with irrevocable instructions to a broker to deliver promptly to the
Company the amount of sale or loan proceeds required to pay the Exercise Price.

 

5.

Restrictions on Exercise. This Option may not be exercised if the issuance of
such Shares upon such exercise or the method of payment of consideration for
such shares would constitute a violation of any applicable federal or state
securities or other law or

 

2



--------------------------------------------------------------------------------

 

regulation, including any rule under Part 207 of Title 12 of the Code of Federal
Regulations (“Regulation G”) as promulgated by the Federal Reserve Board. As a
condition to the exercise of this Option, the Company may require the Optionee
to make any representation and warranty to the Company as may be required by any
applicable law or regulation.

 

6. Termination of Relationship. Except as otherwise specifically provided in the
Notice of Grant, in the event of termination of the Optionee’s Continuous Status
as an Employee or Consultant, the Optionee may, to the extent otherwise so
entitled at the date of such termination (the “Termination Date”), exercise this
Option during the Termination Period set out in the Notice of Grant. To the
extent that the Optionee was not entitled to exercise this Option at the date of
such termination, except as otherwise provided in the Notice of Grant, or if the
Optionee does not exercise this Option within the time specified in the Notice
of Grant, the Option shall terminate. Further, to the extent allowed by
applicable law, if the Optionee is indebted to the Company on the date of
termination, the Optionee’s right to exercise this Option shall be suspended
until such time as the Optionee satisfies in full any such indebtedness.

 

7. Disability of Optionee. Except as otherwise provided in the Notice of Grant
and notwithstanding the provisions of Section 6 above:

(i) In the event of termination of the Optionee’s Continuous Status as an
Employee or Consultant as a result of the Optionee’s Disability, the Optionee
may exercise this Option during the Termination Period set out in the Notice of
Grant.

(ii) To the extent that the Optionee was not entitled to exercise the Option at
the date of termination, or if the Optionee does not exercise such Option (to
the extent otherwise so entitled) within the time specified in this Agreement,
the Option shall terminate.

 

8. Death of Optionee. Except as otherwise provided in the Notice of Grant:

(i) In the event of the death of the Optionee during the period of the
Optionee’s Continuous Status as an Employee or Consultant, or within thirty
(30) days following the termination of the Optionee’s Continuous Status as an
Employee or Consultant, the Option may be exercised during the Termination
Period set out in the Notice of Grant by the Optionee’s estate or by a person
who acquired the right to exercise the Option by bequest or inheritance, but
only to the extent the Optionee was entitled to exercise the Option at the date
of death or, if earlier, the date of termination of the Optionee’s Continuous
Status as an Employee or Consultant.

(ii) Except as provided in the Notice of Grant, to the extent that the Optionee
was not entitled to exercise the Option at the date of death or termination, as
the case may be, or if the Optionee’s estate or the person who acquired the
right to exercise the Option by bequest or inheritance does not exercise such
Option (to the extent otherwise so entitled) within the time specified in this
Agreement, the Option shall terminate.

 

3



--------------------------------------------------------------------------------

9. Non-Transferability.

 

  (a) Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution. The
designation of a beneficiary does not constitute a transfer. This Option may be
exercised during the lifetime of the Optionee only by the Optionee. The terms of
this Option shall be binding upon the executors, administrators, heirs,
successors and assigns of the Optionee.

 

  (b) Non-Transferability of Stock. Shares of Common Stock received upon
exercise of this Option (other than with regard to payment of the Exercise Price
and tax withholding in accordance with Sections 4 and 12, respectively) may not
be transferred in any manner otherwise than by will or by the laws of descent or
distribution until January 1, 2013, except in the event of the Optionee’s
earlier death or at or after a Change in Control (as defined in the Offer
Letter).

 

10. Term of Option. This Option may be exercised only within the term set out in
the Notice of Grant, and may be exercised during such term only in accordance
with the Plan and the terms of this Option.

 

11. No Additional Employment Rights. The Optionee understands and agrees that,
except as otherwise provided in the Notice of Grant, the vesting of Shares
pursuant to the Vesting Schedule is earned only by continuing as an Employee or
Consultant at the will of the Company (not through the act of being hired, being
granted this Option or acquiring Shares under this Agreement). The Optionee
further acknowledges and agrees that nothing in this Agreement, nor in the Plan
which is incorporated in this Agreement by reference, shall confer upon the
Optionee any right with respect to continuation as an Employee or Consultant
with the Company, nor shall it interfere in any way with his or her right or the
Company’s right to terminate his or her employment or consulting relationship at
any time, with or without cause.

 

12.

Tax Withholding. Except as provided in the next sentence, the Company shall
withhold a number of Shares to be issued upon exercise of the Option which
Shares have a Fair Market Value equal to the minimum statutory amount required
to be withheld with respect to the portion of the Option exercised. In the event
the Company cannot (under applicable legal, regulatory, listing or other
requirements, or otherwise) satisfy such tax withholding obligation in such
method or the parties otherwise agree in writing, the Company may satisfy such
withholding by any one or combination of the following methods: (i) by requiring
the Optionee to pay such amount in cash or check; (ii) by deducting such amount
out of the Optionee’s current compensation; (iii) by allowing the Optionee to
surrender other shares of Common Stock of the Company which (a) in the case of
shares initially acquired from the Company (upon exercise of a stock option or
otherwise), have been owned by the Optionee for such period (if any) as may be
required to avoid a charge to the Company’s earnings, and (b) have a Fair Market
Value on the date of surrender equal to the amount required to be withheld; or
(iv) by delivery by the Optionee of a properly executed Exercise Notice together
with irrevocable instructions to

 

4



--------------------------------------------------------------------------------

 

a broker to deliver promptly to the Company the amount of sale or loan proceeds
required to pay the amount required to be withheld. For these purposes, the Fair
Market Value of the Shares to be withheld shall be determined on the date that
the amount of tax to be withheld is to be determined.

 

13. Notices. Any and all notices, designations, consents, offers, acceptances
and any other communications provided for herein shall be given in writing and
shall be delivered either personally or by registered or certified mail, postage
prepaid, which shall be addressed, in the case of the Company to both the Chief
Financial Officer and the General Counsel of the Company at the principal office
of the Company and, in the case of the Optionee, to the Optionee’s address
appearing on the books of the Company or to the Optionee’s residence or to such
other address as may be designated in writing by the Optionee.

 

14. Bound by Plan. By signing this Agreement, the Optionee acknowledges that
he/she has received a copy of the Plan and has had an opportunity to review the
Plan and agrees to be bound by all the terms and provisions of the Plan.

 

15. Successors. The terms of this Agreement shall be binding upon and inure to
the benefit of the Company, its successors and assigns, and of the Optionee and
the beneficiaries, executors, administrators, heirs and successors of the
Optionee.

 

16. Invalid Provision. The invalidity or unenforceability of any particular
provision thereof shall not affect the other provisions hereof, and this
Agreement shall be construed in all respects as if such invalid or unenforceable
provision had been omitted.

 

17. Entire Agreement. This Agreement, the Notice of Grant, the Plan and the
Offer Letter contain the entire agreement and understanding of the parties
hereto with respect to the subject matter contained herein and therein and
supersede all prior communications, representations and negotiations in respect
thereto.

 

18. Governing Law. This Agreement and the rights of the Optionee hereunder shall
be construed and determined in accordance with the laws of the State of
Delaware.

 

19. Headings. The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation or construction, and
shall not constitute a part, of this Agreement.

 

20. Signature. This Agreement shall be deemed executed by the Company and the
Optionee upon execution by such parties of the Notice of Grant attached to this
Agreement.

 

5